Case 2:15-cr-20309-MFL-EAS ECF No. 60, PageID.354 Filed 02/18/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                            Case No. 15-cv-20309
                                                  Hon. Matthew F. Leitman
v.

MICHAEL PIAR,

          Defendant.
__________________________________________________________________/

               ORDER DENYING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 51)

      On January 10, 2021, Defendant Michael Piar filed a motion for

compassionate release. (See Mot., ECF No. 51.) The Court held a video hearing on

Piar’s motion on February 18, 2021. (See Notice of Hearing, ECF No. 56.) For the

reasons explained on the record during the hearing, Piar’s motion is DENIED.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: February 18, 2021              UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 18, 2021, by electronic means and/or
ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764

                                        1
